Citation Nr: 1011273	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-35 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to post traumatic stress disorder (PTSD), 
and service-connected diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, including secondary to PTSD, and service-
connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from February 1966 to December 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 decision by 
the RO which denied service connection for PTSD, and 
peripheral neuropathy of the upper and lower extremities, 
hypertension, erectile dysfunction, and cataract of the right 
eye, including secondary to service-connected diabetes 
mellitus.  In May 2007, a hearing was held at the RO before 
the undersigned acting member of the Board.  

In August 2007, the Board denied service connection for 
hypertension, erectile dysfunction, and cataract of the right 
eye, including secondary to service-connected diabetes 
mellitus, and remanded the claims for PTSD and peripheral 
neuropathy of the upper and lower extremities for additional 
development.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In September 2007, the Court 
granted a Joint Motion for Partial Remand of the August 2007 
Board decision with respect to the claims for hypertension 
and erectile dysfunction.  The Veteran withdrew his appeal of 
the claim for cataract of the right eye, and that portion of 
the August 2007 Board decision was affirmed.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was asserted that the May 2004 VA 
examiner's conclusion that "[a]t this point," he could not 
render a medical opinion as to whether the Veteran's 
hypertension and erectile dysfunction were related to the 
service-connected diabetes mellitus without resorting to 
speculation was "arguably" inadequate because the examiner 
failed to specify what, if any, additional evidence was 
needed to render the requested opinion.  Apparently, the 
examiner's qualified statement, vis-à-vis, "[a]t this 
point," suggested that there may be additional information 
or evidence not of record which, if obtained, could provide a 
basis for a medical opinion.  While not specifically on 
point, the parties noted that in Daves v. Nicholson, 21 Vet. 
App. 46, 51 (2007), the Court found that when a medical 
examiner "specifically states that a medical opinion cannot 
be provided without information not currently available," VA 
must determine whether the information can be obtained and, 
if so, make all reasonable efforts to obtain it and seek 
another medical opinion.  In this case, the VA examiner did 
not "specifically state" that there was potentially 
relevant evidence not of record.  Nonetheless, because the VA 
examiner did not offer any additional comment or explanation 
for his conclusion, it was not clear whether there may be 
additional evidence which, if obtained, might provide a basis 
to reach a definitive opinion.  Therefore, VA had an 
obligation, at the very least, to obtain clarification of the 
VA examiner's opinion and, if necessary, to undertake any 
additional appropriate development.  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Additionally, the Board notes that in a letter received in 
January 2010, the Veteran's attorney argued that the claims 
of service connection for hypertension and erectile 
dysfunction should also be considered secondary to PTSD.  As 
noted above, the claim of service connection for PTSD was 
remanded by the Board in July 2008 and, to the Board's 
knowledge, has not been fully adjudicated at this time.  
Obviously, resolution of the claim of service connection for 
PTSD is a prerequisite for consideration of a claim for 
secondary service connection.  In any event, the claims of 
service connection secondary to PTSD have not been 
adjudicated.  Therefore, on remand, the RO should also 
adjudicate the claims for hypertension and erectile 
dysfunction as secondary to PTSD.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The claims file and a copy of this 
remand must be forwarded to the VA 
physician who examined the Veteran in May 
2004 for clarification of his diagnoses 
and an explanation as to whether it is at 
least as likely as not that the Veteran's 
hypertension and/or erectile dysfunction 
are related to service or, in the 
alternative, proximately due to, the 
result of, or permanently aggravated by 
the service-connected diabetes mellitus 
and, if applicable, to any diagnosed 
PTSD.  .  

If the VA physician is no longer employed 
by VA, the claims file should be referred 
to another qualified physician for review 
of the record and a clarifying opinion as 
to the etiology of his hypertension and 
erectile dysfunction.  

The examiner must include a detailed 
discussion of all relevant facts and 
provide a complete rationale with 
references to the relevant evidence of 
record for all conclusions reached and 
opinions expressed.  If the examiner is 
only able to theorize or speculate as to 
the etiology of the Veteran's 
disabilities, this should be so stated.  
The physician should also indicate if all 
necessary evidence is available to render 
the requested opinion.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

2.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims.  
This should include consideration of 
whether the Veteran's hypertension and 
erectile dysfunction are proximately due 
to or the result of, or aggravated by his 
service-connected diabetes mellitus and, 
if applicable, any identified PTSD.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

